Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, rendered February 18, 1972. Sentence reversed, on the law, and ease remitted to the Criminal Term for resentencing. The sentencing court did not grant defendant an opportunity to be heard before sentencing as required by GPL 380.50. We must remit the case so that defendant may be resentenced after the sentencing court complies with this section (People v. Bizzo, 41 A D 2d 691; People v. Gilliam, 40 A D 2d 1036). Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.